DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          
 Status of Claims 
Claims 1-22 are pending in this instant application per claim amendments and remarks filed on 06/30/2021, wherein Claims 1 and 12 are two independent claims reciting method and system claims with Claims 2-11 and 13-22 dependent on said two independent claims respectively.  Said claim amendments of 06/30/2021  have amended both independent Claims 1 and 12 only.  Examiner notes that the status of Claim 12 has been shown as “Previously Presented” by the Applicant, while the claim shows underlined amendments in it;  and thus, this error needs to be acknowledged by the Applicant and corrected in reply to this Office Action.    
No IDS has been filed by the Applicant so far.                
This Office Action is a non-final rejection based on the claim amendments and the remarks filed by the Applicant in the RCE on 30 JUNE 2021 for its original application filed on 14 MARCH 2018 that is titled:         “Integrating Tracked Transaction Data into Approval Chains for Digital Transactions”.          
Accordingly, amended Claims 1-22 are now being rejected herein.           

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      

*
Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1 and 12 are independent method claims and system claims respectively.           
Analysis 
Claim 1: Ineligible.
The claim recites a series of steps.  The claim is directed to a method, which is a statutory category of invention (Step 1: YES).              

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites a method with limitations for storing data, at a spend management computer system, defining a plurality of conditional approval chains, and said system being programmed to complete transactions that require approval according to the conditional approval chain only after requesting and obtaining approval from one or more user accounts that are specified in the data;  and blocking the completion of transactions based on evaluated rating values for particular conditions.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or as a commercial or legal interactions that includes business relations, but for the recitation of generic computer components like client computers and systems.  Similar manual activities can Step 2A1-YES).             

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of using a spend management computer system with “accounts associated with different client computers, and retrieving data from digital storage” to perform these steps.  These elements are considered extra-solution activities.  The processor (computers) in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  These additional elements (of generic client computers and digital storage) are no more than mere instructions to apply the exception using generic computer/s &/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).            

Next, the claim is analyzed to determine if there are additional elements that   individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components Step 2A or provide an inventive concept in Step 2B. Because the additional elements of “accounts associated with different client computers, and retrieving data from digital storage” that were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The disclosure (for example Specification in para [0021] about digital storage, & in para [0038] about digitally stored) does not provide any indication that the processors are anything other than a generic processors/ computers and/or computer component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Also, [US 2003/ 0093585 filed by Allan, Stanley, in paras [0026]-[0029] that teaches the client computer may include a so-called "network computer", i.e. a Web-enabled terminal with little or no local disk storage, or other computing device such as a personal digital assistant (PDA), personal communications system (PCS), or the like is conventional] indicates that the concepts of “accounts associated with different client computers, and retrieving data from digital storage” are conventional.  Accordingly, a conclusion that the aforementioned extra-solution activities are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.            
Viewing the limitations as an ordered method of organizing human activities does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional limitations do not amount to a claim as a whole that is significantly more than (Step 2B: NO), and the claim is not patent eligible.         

The analysis above applies to all statutory categories of the invention including independent Claim 12.  Furthermore, dependent method claims 2-11 do not resolve issues raised in the independent Claim 1.  Accordingly, dependent system Claims 13-22 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.           
Therefore, said Claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.             

 Response to Arguments 
Applicant's remarks and claim amendments in the RCE dated 10 MARCH 2021 with respect to the rejection of amended Claims 1-22 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Only rejection under 35 USC 101 has been maintained above.      

In response to the Applicant’s latest arguments of 06/30/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the Applicant’s Specification para [0019] describes this invention, as follows, which does not provide a technological solution ---     
{“a server computer stores data defining conditional approval chains. The conditional 
approval chains include conditions based on rating values for accounts in the transaction.  During execution of a transaction, the server computer evaluates the conditional approval chain to determine whether the values for an account in the transaction satisfy the condition.  Based on the evaluation of the approval chain, the server computer determines whether to allow the transaction to proceed or to automatically send data describing the transaction to another account for approval.”}  


Furthermore, the Applicant has argued on 06/30/2021 that the Applicant’s invention is similar to Example 42, claim 1 of the Office’s 101 web site, and Examiner finds it to be non-persuasive, because Example 42, claim 1 limitations, found to be eligible for a patent, are readily distinguishable over the instant claims.  In Example 42, the limitations of claim 1 as a whole integrates the method of organizing human activity into a practical application.  Specifically, the additional elements of Example 42, claim 1 recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  Examiner notes that the instant application’s claims don’t do the same (as Example 42, claim 1), while claim 2 of Example 42 was found to be ineligible for a patent or overcome the 101 rejection.          


In response to the Applicant’s latest arguments of 03/10/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  The Applicant has argued that based on their latest claim amendments {“sending an alert indicating a risk of the transaction and that the transaction requires approval”} overcomes said 101 rejection;  and Examiner notes that this application’s system determines if a transaction can be executed by applying condition(s), determining if the condition(s) for the transaction fail, & if they fail, blocking the transaction and sending a request for approval A server computer stores data defining conditional approval chains.   The conditional approval chains include conditions based on rating values for accounts in the transaction.  During execution of a transaction, the server computer evaluates the conditional approval chain to determine whether the values for an account in the transaction satisfy the condition.  Based on the evaluation of the approval chain, the server computer determines whether to allow the transaction to proceed or to automatically send data describing the transaction to another account for approval.”}    

In further response to the Applicant’s latest arguments of 03/10/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  The Applicant arguments that this invention is similar to Example 21, claim 2 that was found to be statutory, and Examiner notes that the instant application’s Claim 1 is not similar to claim 2 of Example 21.  In example 21, Applicant invented --- [“A process for generating customized stock quotes and alerting a remote subscriber that the quotes can be accessed from their computer.  The stock quote alerts are generated by filtering received stock quotes, building stock quote alerts and formatting the alerts into data blocks based upon subscriber preference information.  The data blocks are transmitted to the subscriber’s wireless device which, when connected to the computer, causes the computer to auto-launch a stock viewer application to display the alert and provide access to more detailed information about the stock quote.  The point of claim 2 in said Example 21 is that the stock viewer application is activated on the user’s wireless device, in order to get the viewer’s attention that a stock alert has just been sent. This makes claim 2 statutory in example 21.”]           However, Applicant’s claim 1 is similar to claim 1 of Example 24,  

In response to the Applicant’s previous arguments of 09/22/2020 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  The Applicant has argued that the features of the present claims are integrated into a practical application, as they “improve the complexity and customization of transaction control, and further improve the efficiency and security of the transaction performances”;  and Examiner notes that the instant application is evaluating a transaction prior to its approval/ completion and if certain conditions fail (i.e., transactions with a score <100, it requires supervisor approval) by sending it to a third party system for approval even if the score for the condition is a failing score.  So, the Applicant/s, in its claims, are automating the third party transaction approval process to override failure of a condition for processing the transaction, and is thus a business solution and not a technology/ technical solution.  Therefore, Examiner disagrees with the Applicant’s arguments traversing the rejection under 35 USC 101, because these claims don’t recite an improvement to technology, but rather are improvements to a business or financial problem.         

In response to the Applicant’s previous arguments of 05/14/2020 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that in the instant application, it is defining conditions under which a transaction can be executed;  and if a rating value is low and requires third party approval, the transaction is blocked from executing, and sent to the third party for approval;  and when the third See SmartGene Inc. v. Advanced Biological Labs., SA 555 Fed. Appx. 950 (Fed.  Cir. 2014) (nonprecedential).  These steps could be performed as a mental process (that is, “observation, evaluation, judgment, opinion”), or in the alternative, by human analog using pen and paper.          

Examiner notes that the Applicant had argued previously (regarding the 101 rejection) that Claim 1 imposes meaningful limits on the alleged abstract idea and would not monopolize it, thereby integrating the alleged abstract idea into a practical application, and Examiner respectfully disagreed.  The introduction of a computer system into the claims for automated evaluation does not alter the analysis:         
“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on ... a computer,” that addition cannot impart patent eligibility. This conclusion accords with the preemption concern Alice Corp. Pty. Ltd., 134 S. Ct. at 2358 (alterations in original) (citations omitted).
“The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2354). Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id.
Applicant further references Claim 2 of Example 21 of the October 2019 PTO guidance as further supporting the applicant’s position with respect to the display feature.  In particular, Applicant asserts that their claim’s blocking of transactions is akin to the claim 2 of the said Example 21.  Examiner respectfully disagrees. The claim 2 of Example 21 was deemed eligible (per the Applicant) by “an Internet-centric challenge of alerting a subscriber with time sensitive information when a computer is offline (first) by causing an alert to display data when the computer comes online (second)”, & Examiner notes that this Example does not apply to the current claims.  In the instant application, the “blocking of transactions” is not the same as “causing an alert to display data when the computer comes online (from being offline)”.     
SmartGene, and obtaining and comparing intangible data in Cybersource.    

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims, i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.        

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the 

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.         


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant 
is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                     

 /S.M./        Examiner, Art Unit 3691            sanjeev.malhotra@uspto.gov   

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691